ORDER
THOMAS, Circuit Judge.
The parties and amici are directed to file four (4) copies of all briefs and two (2) copies of excerpts of record with the U.S. Court of Appeals, rather than the Supreme Court of California, within ten (10) days. This order supercedes the directions to the parties provided in the certification order previously issued by this Court.
The Clerk of Court is hereby directed to transmit, under the official seal of the Ninth Circuit, a copy of this order, the Request for Certification, and copies of all briefs and excerpts of record submitted to this Court to the Supreme Court of California.
The Clerk of Court is further directed to withhold issuance of the mandate and entry of judgment until further order of the Court. Further action of this case is stayed pending a response to the certification request from the California Supreme Court.
IT IS SO ORDERED.